EXHIBIT 10.53 GUARANTY OF RECOURSE CARVEOUTS This GUARANTY OF RECOURSE CARVEOUTS (as amended, restated, replaced, supplemented or otherwise modified from time to time, this “ Guaranty ”) is executed as of November 30, 2011 by ALEXANDER’S, INC. , a Delaware corporation, having an address at 210 Route 4 East, Paramus, New Jersey 07652 (“ Guarantor ”), for the benefit of BANK OF CHINA, NEW YORK BRANCH , having an address at 410 Madison Avenue, New York, New York 10017 (together with its successors and assigns, “ Lender ”). WITNESSETH : WHEREAS , pursuant to that certain Loan and Security Agreement, dated of even date herewith, by and among REGO II BORROWER LLC, a Delaware limited liability company (“ Borrower ”) and Lender (together with all extensions, renewals, modifications, substitutions and amendments thereof, the “ Loan Agreement ”), Lender has agreed to make a mortgage loan to Borrower in the aggregate principal amount of Two Hundred Seventy Five Million and No/100 Dollars ($275,000,000.00) (the “ Loan ”), which Loan is evidenced by that certain Consolidated Amended and Restated Promissory Note, dated of even date herewith, executed by Borrower and payable to the order of Lender (together with all extensions, renewals, modifications, substitutions and amendments thereof, the “ Note ”); WHEREAS , the Note is secured by, inter alia , that certain Consolidated, Amended and Restated Mortgage, Assignment of Leases and Rents and Security Agreement (the “ Mortgage ”), dated as of the date hereof and made by Borrower for the benefit of Lender, and the Loan is further evidenced, secured or governed by other instruments or documents executed in connection with the Loan (together with the Note, the Loan Agreement and the Mortgage, collectively, the “ Loan Documents ”); WHEREAS , Lender is not willing to make the Loan, or otherwise extend credit, to Borrower unless Guarantor unconditionally guarantees payment and performance to Lender of the Guaranteed Obligations (as herein defined); and WHEREAS , Guarantor is the owner of a direct or indirect interest in Borrower, and Guarantor will indirectly benefit from Lender making the Loan to Borrower. NOW, THEREFORE , in consideration of the making of the Loan by Lender, the covenants, agreements, representations and warranties set forth in this Guaranty, and other good and valuable consideration, the receipt and legal sufficiency of which are hereby acknowledged by Guarantor, Guarantor hereby represents, warrants, covenants and agrees as follows: ARTICLE I NATURE AND SCOPE OF GUARANTY Section 1.1 Guaranty of Obligations . Guarantor hereby irrevocably and unconditionally guarantees to Lender and its successors and assigns the payment and performance of the Guaranteed Obligations as and when the same shall be due and payable, whether by lapse of time, by acceleration of maturity or otherwise. Guarantor hereby irrevocably and unconditionally covenants and agrees that it is liable for the Guaranteed Obligations as a primary obligor. Section 1.2 Definition of Guaranteed Obligations . As used herein, the term “ Guaranteed Obligations ” means Borrower’s liability for the payment to Lender of: (a) any Losses incurred by Lender, and arising from: (i) the fraudulent acts or willful misconduct of any Borrower Related Party in connection with the Loan; (ii) the misappropriation of Proceeds which any Borrower Related Party has received (it being agreed that no Borrower Related Party shall be deemed to have misapplied Proceeds unless same are received by such Borrower Related Party and not paid to Lender, in a circumstance in which Lender is expressly entitled to receive same pursuant to the terms of the Loan Agreement or any of the Loan Documents to be applied toward payment of the Indebtedness, or used for the repair or replacement of the Property in accordance with the provisions of the Loan Agreement); (iii) the misappropriation of Rents, security deposits and other Property revenue by any Borrower Related Party (provided, however, that no Borrower Related Party shall be liable for the misappropriation of any Rents or other items that are sent to the Collection Account or paid directly to Lender pursuant to any notice of direction delivered to any Tenant); (iv) any intentional misrepresentation of any Borrower Related Party under the Loan Documents; (v) failure to deliver to Lender any security deposits, advance deposits or any other deposits collected with respect to the Property upon a foreclosure of the Property or action in lieu thereof, except to the extent any such security deposits were applied in accordance with the terms and conditions of any of the Leases; (vi) all or any part of the Property or the Account Collateral being encumbered by a Lien voluntarily granted by Borrower (other than the Loan Agreement, the Mortgage and the other Loan Documents or Permitted Encumbrances) in violation of the Loan Documents; (vii) after the occurrence and during the continuance of an Event of Default, the removal or disposal by any Borrower Related Party of any portion of the Property in a manner prohibited by the Loan Documents; 2 (viii) any physical damage to the Property from intentional waste committed by any Borrower Related Party (but excluding any matter that arises by reason of lack of cash flow with respect to the Property, except to the extent that such lack of cash flow arises from the misappropriation of revenue with respect to the Property); (ix) the breach of any indemnification provision in the Environmental Indemnity Agreement concerning Environmental Laws, Hazardous Materials and asbestos and any indemnification of Lender with respect thereto; (x) after the occurrence and during the continuance of an Event of Default, the removal or disposal by any Borrower Related Party of any portion of the Property in a manner prohibited by the Loan Documents; (xi) any physical damage to the Property from intentional waste committed by any Borrower Related Party (but excluding any matter that arises by reason of lack of cash flow with respect to the Property, except to the extent that such lack of cash flow arises from the misappropriation of revenue with respect to the Property); (xii) the failure to procure an Interest Rate Protection Agreement in accordance with Section of the Loan Agreement; or (xiii) the failure to pay for items which result in Liens on the Property (unless due to lack of cash flow from the Property, except to the extent that such lack of cash flow arises from the misappropriation of revenue with respect to the Property). and (b)the Indebtedness in the event that: (A)Borrower shall incur, assume or create any Debt for borrowed money in violation of the Loan Documents; (B) Borrower voluntarily Transfers all or substantially all of the Property, or there is a Transfer of any direct or indirect interests in Borrower, other than in accordance with the terms of Article VIII of the Loan Agreement; (C) Borrower shall fail to comply with any of the Single Purpose Entity requirements set forth in Section 5.1.4 of the Loan Agreement if such failure leads to a substantive consolidation of the assets of Borrower with the assets of another Person; (D) Borrower files a voluntary petition under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency law; (E)an Affiliate, officer, trustee, director, or representative which controls, directly or indirectly, Borrower or Guarantor joins in the filing of, an involuntary petition against Borrower under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency law, or solicits or causes to be solicited petitioning creditors for any involuntary petition against Borrower or from any Person; or (F) there is the filing of an involuntary petition against Borrower under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency law, in which Borrower colludes with, or otherwise assists such Person, or solicits or causes to be solicited petitioning creditors for any involuntary petition against Borrower from any Person. 3 Notwithstanding anything to the contrary in the Loan Agreement, the Note or any of the Loan Documents, Lender shall not be deemed to have waived any right which Lender may have under Section506(a), 506(b), 1111(b) or any other provisions of the Bankruptcy Code to file a claim for the full amount of the Indebtedness or to require that all Collateral shall continue to secure all of the Indebtedness owing to Lender in accordance with the Loan Documents. The term “ Losses ” means any and all actual losses, damages, costs, expenses, liabilities, claims or other obligations reasonably incurred by Lender (including reasonable attorneys’ fees and disbursements). Section 1.3 Termination . This Guaranty shall terminate and be of no further force and effect upon the date which is ninety-one (91) days subsequent to the date on which the Loan has been paid in full or otherwise satisfied in full; provided , however , that Guarantor’s liability hereunder shall survive such termination with respect to any and all Losses related to or arising from acts, events or circumstances which occurred prior to such payment or other satisfaction in full of the Loan. Upon such termination upon repayment in full or other satisfaction in full of the Loan, at Guarantor’s request, Lender shall deliver a written statement confirming the termination of this Guaranty, subject to and in accordance with this Section . Notwithstanding anything to the contrary contained herein, Guarantor shall not have any liability hereunder with respect to any acts, events or circumstances first arising after (i) the date on which Lender or a Person that is not an Affiliate of Borrower or Guarantor acquires title to the Property, whether through foreclosure, private power of sale or the delivery of a deed-in-lieu of foreclosure, except with respect to acts taken by Borrower, Guarantor or any Affiliate of the foregoing on or after such date or (ii) the date on which a receiver, trustee, liquidator or conservator, other than any such Person appointed at the request of Borrower, Guarantor or any Affiliate of the foregoing, takes control of the Property, except with respect to acts taken by Borrower, Guarantor or any Affiliate of the foregoing on or after such date. Section 1.4 Nature of Guaranty . This Guaranty is an irrevocable, absolute, continuing guaranty of payment and performance and not a guaranty of collection. This Guaranty may not be revoked by Guarantor and shall continue to be effective with respect to any Guaranteed Obligations arising or created after any attempted revocation by Guarantor and after (if Guarantor is a natural person) Guarantor’s death (in which event this Guaranty shall be binding upon Guarantor’s estate and Guarantor’s legal representatives, executors, administrators and heirs).
